Case 1:19-cv-07420-GBD Document 30 Filed 06/08/20 Page 1 of 1

 

 

 
  

 

 

 

] en
UNITED STATES DISTRICT COURT j| USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
EEE EEE EE es x ELECTR LONICALT Y Fly je
DOC #:
NE BRANDS LLC,
: DATE FILED: YUNG § oop, UNE |
Plaintiff,
-against-
ORDER

SEATTLE PACIFIC INDUSTRIES, INC., :
a Washington corporation; STEPHEN RITCHEY, : 19 Civ. 7420 (GBD)

an individual,

Defendants.

GEORGE B. DANIELS, District Judge:
The June 18, 2020 pretrial conference is adjourned to October 8, 2020 at 9:45 a.m.

The June 18, 2020 oral argument is cancelled.

Dated: June 8, 2020
New York, New York
SO ORDERED.

Gus 6 Dan wh

. DANIELS
TD TATES DISTRICT JUDGE

 
